DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/20/2021 was filed on or after the effective filing date of the instant application on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments

The amendments to the specification have been entered and recorded.
The amendments to the set of claims have been accepted and entered.
Status of Claims

Claims 1-11 have been amended.
Claims 12-18 have been newly added.
Claims 1-18 are pending.

Drawings

The drawing of Figure 1 is objected to because it fails to show the descriptions of each of diagrams or elements or blocks as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1 and 3-9 are objected to because of the following informalities: 
Claim 1 recites “a next segment to be;” in line 1 which appears to be a typo. It should amend to --a next segment to be requested;--
Other dependent claims are objected the same.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “at most equal to” in claims 1-2 and claims 10-11 is a relative term which renders the claim indefinite. The term “at most equal to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-11, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over De Vleeschauwer et al (US 2013/0282918) in view of Yu (US 2014/0173055).
Regarding claim 1, De Vleeschauwer discloses a client device for managing a streaming session of a multimedia content received from a communication network (Figures 2a-2b), said client device comprising one or more processors (Figure 8) configured for:
obtaining, for one or more representations of the multimedia content having multiple segments (¶ [0002] for video or other content divided into multiple segments having different resolutions or quality levels), a size of a next segment to be; obtaining, for the one or more representations of the multimedia content having multiple segments, a download time for the requested segment based on the obtained size; and requesting a representation from among the one or more representations based on the obtained download time of the representation being at most equal to a reference time (¶ [0006]-[0010], ¶ [0028], ¶ [0031], ¶ [0036], ¶ [0046]-[0050] and ¶ [0053]-[0056] for determining timing instance for requested next segment to be downloaded according to timing parameter calculated based on estimated size of next segment and available bandwidth, and requesting a quality level of next segment among a plurality of quality levels based on timing parameter being compared to a predetermined threshold).
De Vleeschauwer is silent about obtaining a download time for requested first frame based on the obtained frame size.
Yu discloses for one or more representations of the multimedia content having multiple segments (¶ [0006] and ¶ [0040]), obtaining a frame size of a first frame corresponding to a next segment (¶ [0081]-[0082]); and obtaining, a download time for the requested first frame based on the obtained frame size to request multimedia content (¶ [0099]-[0104]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify De Vleeschauwer system with the teaching of Yu, so to enable system to request and download an appropriate representations of multimedia content according to available bandwidth based on the obtained frame information as a matter of engineering choices.

Regarding claim 2, all limitations of claim 2 are analyzed and rejected corresponding to claim 1.

Regarding claim 4, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein a bit-rate associated with the requested representation is higher than bit-rates associated with other representations (taught by Yu; ¶ [0040] and ¶ [0049]).

Regarding claim 6, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein the frame size of the first frame corresponding to the next segment to be requested is obtained from one or more segments previously received (taught by Yu; ¶ [0081] and ¶ [0102]-[0104]).

Regarding claim 8, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein the frame size of the first frame of corresponding to the next segment to be requested is obtained (taught by Yu; ¶ [0081]-[0082] and ¶ [0102]-[0104]) from a message received from the communication network (De Vleeschauwer’s Figures 7b-7c).

Regarding claim 9, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system further discloses wherein all the frames of a group of pictures defining a segment have the same frame size (Yu’s Figures 8-9).

Regarding claims 10-11, all limitations of claims 10-11 are analyzed and rejected corresponding to claim 1.

Regarding claims 13, 15 and 17-18, all limitations of claims 13, 15 and 17-18 are analyzed and rejected corresponding to claims 4, 6 and 8-9 respectively.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Vleeschauwer et al (US 2013/0282918) in view of Yu (US 2014/0173055) as applied to claim 1 above, and further in view of Panje et al (US 2014/0337904).
Regarding claim 7, De Vleeschauwer in view of Yu discloses the client device as discussed in the rejection of claim 1. The combined system is silent about the frame size of the first frame of corresponding to the next segment to be requested is obtained from a manifest file.
Panje discloses the frame size of the first frame of corresponding to the next segment to be requested is obtained from a manifest file (¶ [0047]-[0050]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify De Vleeschauwer in view of Yu system with the teaching of Panje about manifest file, so to provide an alternative way of providing segment information to client device as a matter of designed choices.

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 7.

Allowable Subject Matter

Claims 3, 5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421